DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed 11/5/2021 have been fully considered and merit new grounds for rejection in view of Ritchey et al. (U.S. Patent Application Publication No. 2015/0324692).
The remarks appear to be directed as to whether the Zdeblick reference anticipates the amended claims and therefore are addressed by the current rejection. The Ritchey reference teaches a wearable device and/or implant (¶[0032]) comprising a detection component, an interaction component, and a processor, where the processor recognizes detected signals (¶[0240] “brain activity patterns”) as being an attempt or intent to communicate via speech from a correspondence relationship stored in a storage component (¶[0240] “database for user communication” and/or translation table), and the interaction component transmits the speech over a radio network (¶[0240] “telecommunication system and network”) and synthesizes the speech to be audible to another person (¶[0240] “audio signal may be output using a voice synthesizer”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 3-5, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (U.S. Patent Application Publication No. 2016/0324442,) hereinafter referred to as Zdeblick; in view of Ritchey et al. (U.S. Patent Application Publication No. 2015/0324692,) hereinafter referred to as Ritchey.
Regarding claims 1 and 14, Zdeblick teaches a false tooth device (¶[0061] dentures, ¶[0174]) and its method of operating, comprising
 a false tooth body (¶[0061] dentures), and a processing component, an interaction component (¶[0121] communications module, ¶[0196] cellular telephone network), and a detection component (¶¶[0174-0175] processor, wired or wireless communication, sensors), which are arranged in the false tooth body (¶[0102] electronics module within body associated personal communicator), wherein
the interaction component comprises a radio communication component (¶[0121], ¶[0123], ¶[0196] a cellular network is radio communication);
the detection component is connected with the processing component, and configured to transmit a detected signal to the processing component (¶[0175]); 
the processing component is connected with the radio communication component, and configured to identify a received signal as a signal capable of interacting with the radio communication component, and to transmit the received signal to the radio communication component (¶[0123] for example recognizing and transmitting call information and signals identifies a received signal as a signal capable of transmission through a cellular network); and 

Zdeblick also teaches both voice commands for the wearable device (¶[0125] therefore teaching that voice commands are recognized by the device) and detecting and transmitting voice over a radio network (¶¶[0186-0187] therefore teaching that calling is recognized by the device) but Zdeblick does not explain how the voice commands are recognized and transmitted.
Attention is drawn to the Ritchey reference, which teaches a wearable device and/or implant (¶[0032]) comprising a detection component, an interaction component, and a processor, where the processor recognizes detected signals (¶[0240] “brain activity patterns”) as being an attempt or intent to communicate via speech from a correspondence relationship stored in a storage component (¶[0240] “database for user communication” and/or translation table), and the interaction component transmits the speech over a radio network (¶[0240] “telecommunication system and network”) and synthesizes the speech to be audible to another person (¶[0240] “audio signal may be output using a voice synthesizer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the false tooth device of Zdeblick to include brain activity driven communication in order to “enhance what humans are provided with naturally at birth,” (Ritchey, ¶[0003]).
Regarding claim 3, Zdeblick, as modified by Ritchey, teaches the false tooth device according to claim 1.
Zdeblick further teaches, wherein the radio communication component comprises at least one of following components: a Wireless-Fidelity (Wi-Fi) component (¶[0199]), and a radio frequency component (¶[0121]).
Regarding claims 4-5, Zdeblick, as modified by Ritchey, teaches the false tooth device according to claim 1.
Ritchey further teaches wherein the interaction component comprises a broadcasting component/speaker (¶[0240] “audio signal may be output using a voice synthesizer” corresponding to the broadcasting component);
the processing component is configured to identify the detection component as a voice signal (¶[0240] “database for user communication” and/or translation table translates brain activity patterns to speech), and to transmit the voice signal to the broadcasting component/speaker; and
the broadcasting component/speaker is configured to output the voice signal (¶[0240] “audio signal may be output using a voice synthesizer” corresponding to the broadcasting component).
Regarding claim 7, Zdeblick, as modified by Ritchey teaches the false tooth device according to claim 1.
Zdeblick further teaches wherein the false tooth device further comprises a power component configured to provide power (¶[0172]).
Regarding claim 8, Zdeblick, as modified by Ritchey, teaches the false tooth device according to claim 1.

Regarding claim 9, Zdeblick, as modified by Ritchey, teaches the false tooth device according to claim 1.
Zdeblick further teaches wherein the interaction component further comprises a speaker (¶[0130]); the radio communication component is further configured to receive a control signal transmitted by the terminal, and to transmit the control signal to the processing component; the processing component is further configured to identify the control signal as a voice signal, and to transmit the voice signal to the speaker; and the speaker is configured to make a voice corresponding to the voice signal (¶¶[0186-0187] the external local node is also communicable via cellular networks and provides “voice and/or data communications functionality” and “standard voice function of a telephone” this claim under BRI corresponds to receiving a phone call and the vocal signal from the external device being played on the local device speaker in accordance with a telephone call as is commonly understood; ¶[0224] external device such as a server provides responses ).
Regarding claims 10 and 15, Zdeblick, as modified by Ritchey, teaches a terminal, comprising a communication element configured to perform signal interaction with the false tooth device (¶[0186-0187] external local node, and/or external device as described in ¶[0224]) according to claims 1 and 12.

Regarding claim 11, Zdeblick, as modified by Ritchey, teaches the terminal according to claim 10.
Zdeblick further teaches wherein the terminal comprises a mobile phone (¶[0177])
Regarding claim 12, Zdeblick, as modified by Ritchey, teaches a signal interaction system, comprising the false tooth device according to claim 1 (see claim 1).
Regarding claim 13, Zdeblick, as modified by Ritchey, teaches the signal interaction system according to claim 12.
Ritchey further teaches wherein the interaction component comprises a radio communication component and a speaker, and the terminal component comprises a brain wave detection device (¶[0138], ¶[0199]), the brain wave detection device is configured to transmit an acquired brain wave signal to the processing component in the false tooth device through the radio communication component (¶[0138], ¶[0240] “telecommunication system and network”); the processing component is configured to identify the brain wave signal as a voice signal (¶[0240] “brain activity patterns”), and to transmit the voice signal to the speaker, and the speaker is configured to make a voice corresponding to the voice signal (¶[0240] “audio signal may be output using a voice synthesizer”, ¶[0138] speaker of smartphone).
Regarding claim 16, Zdeblick, as modified by Ritchey, teaches the false tooth device according to claim 1.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Japanese Patent No. JP 2001086583A to Yotaro Hatamura et al. teaches a speaking intention sensor coupled with a sound generator, for voicing certain sounds in a language.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792